Case: 16-31015      Document: 00514128342         Page: 1    Date Filed: 08/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-31015                                 FILED
                                  Summary Calendar                         August 23, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
DANIEL WATTS,

                                                 Petitioner-Appellant

v.

ROBERT C. TANNER, WARDEN, B. B. RAYBURN CORRECTIONAL
CENTER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-12936


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Daniel Watts, Louisiana prisoner # 437719, was
convicted of attempted second-degree murder and sentenced to 50 years in
prison. After his 28 U.S.C. § 2254 petition was dismissed as untimely, he filed
a 28 U.S.C. § 2241 petition challenging his conviction. The district court
construed this motion as an unauthorized successive § 2254 petition and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31015    Document: 00514128342     Page: 2   Date Filed: 08/23/2017


                                 No. 16-31015

transferred the matter to this court. The district court’s transfer order is an
appealable collateral order over which this court has jurisdiction. See In re
Bradford, 660 F.3d 226, 228-29 (5th Cir. 2011); see also United States v. Fulton,
780 F.3d 683, 688 (5th Cir. 2015).
      Watts argues that the district court erred by construing his § 2241
petition as a successive § 2254 application.      According to Watts, he was
convicted of an illegal, nonresponsive verdict, and, as such, he asserts that he
is not challenging his conviction under § 2254 because there is no valid
conviction to challenge.
      As the record shows, Watts’s petition challenges the validity of the same
Louisiana conviction for attempted second-degree murder that was the subject
of his first § 2254 petition, and this challenge could have been raised in that
petition. See Leal Garcia v. Quarterman, 573 F.3d 214, 222 (5th Cir. 2009); In
re Cain, 137 F.3d 234, 235 (5th Cir. 1998).       Therefore, the district court
properly construed the petition as a successive § 2254 petition, over which it
lacked jurisdiction, and transferred it to this court. See Felker v. Turpin, 518
U.S. 651, 662 (1996); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
Accordingly, we AFFIRM the district court’s transfer order.




                                       2